DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Regarding claim 1,  the ground current measuring device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4, the metes and bounds of a ground current measuring instrument is unclear. The specification states that  the common converter 1 functions as a ground current measuring instrument , Note par. 31. It is unclear as to how the converter claimed in line 3  is also the ground current measuring instrument.
Claims are examined as best understood as the ground current measuring instrument being a separate element.
Claims 2-7 are rejected for being dependent on rejected base claim.

Allowable Subject Matter
Claims 8-10 are allowed.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of: 
a third step of recording the current value of the ground current measured in the second step, for each inverter unit in association with the selected inverter unit, and a fourth step of analyzing a tendency of insulation deterioration of each of the plurality of inverter units based on measured data of the current value of the ground current recorded for each inverter unit as claimed in combination with all other limitations of claim 8.

Prior art:
Tateda et al. (US20150256116) teach A motor drive device includes: a converter; a power supply; a plurality of inverter units configured to convert DC to AC to drive a plurality of motors by upper arm switching elements connected between a capacitor and motor coils and lower arm switching elements connected between the capacitor and motor coils; a second switch configured to connect the capacitor to the earth; a current detector configured to measure current flowing between the capacitor and the earth; a voltage detector configured to measure the voltage across the capacitor; and, an insulation resistance detector configured to detect insulation resistance of the multiple motors based on the current and voltage measured in a condition that the switching element to which the motor coil to be measured is connected is turned on and the switching elements to which a motor coil other than the target for measurement is connected are turned off.
Tateda et al. does not teach the limitations above.
Kono et al. (US 20050151658) teach a motor driver capable of detecting the insulation deterioration of a motor.
Kono et al. does not teach the limitations above.
Tago et al. (US 20130002262) teach the vehicle-mounted system has a plurality of diagnosis means for detecting an insulation failure. The diagnosis means has an output portion which is connected to the corresponding load portion, and outputs a diagnosis signal. The diagnosis mean has a detector detects a state signal of the system on the basis of the input of the diagnosis signal, and a diagnosis portion which determines whether or not there is an insulation failure.
Tago et al. does not teach the limitations above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858